                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

PERRY JOE PATTERSON,                         §
         Petitioner,                         §
                                             §
v.                                           §       No. 3:18-cv-3100-M (BT)
                                             §
LORIE DAVIS, Director,                       §
TDCJ-CID,                                    §
          Respondent.                        §


              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. Petitioner filed objections, and the District Court has made a de novo review of

those portions of the proposed findings and recommendation to which objection was made. The

objections are overruled, and the Court ACCEPTS the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge.

       SO ORDERED this 26th day of June, 2019.
